This appeal is from a forfeited bail bond under scire facias proceedings. Motion is made by the Assistant Attorney General to dismiss the appeal because brief in the case was not filed in the court below. Under the recent case of Rudy v. State,80 Tex. Crim. 568, 191 S.W. Rep., 698, and authorities there cited, the motion is well taken. The appeal will be dismissed, and it is accordingly so ordered.
Dismissed.
PRENDERGAST, JUDGE, absent.
                          ON REHEARING.                          May 2, 1917.